Name: Commission Regulation (EEC) No 2131/79 of 28 September 1979 amending for the fourth time Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/62 Official Journal of the European Communities 29. 9. 79 COMMISSION REGULATION (EEC) No 2131 /79 of 28 September 1979 amending for the fourth time Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter 1 . In the second indent of Article 1 (2), the coefficient ' 1-25' shall be replaced by the coefficient ' 1-20'. 2. In Article 4, paragraph 2 shall become paragraph 3 and the following paragraph 2 shall be inserted : '2 . Approval shall be granted to undertakings possessing the appropriate technical installations and administrative and accounting capacity to enable the provisions laid down in this Regulation to be carried out. Approval shall be withdrawn where such guaran ­ tees no longer exist ; it may be withdrawn where it has been ascertained that the undertaking concerned has not fulfilled an obligation deriving from this Regulation '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Whereas the second indent of Article 1 (2) of Commis ­ sion Regulation (EEC) No 649/78 (3), as last amended by Regulation (EEC) No 131 /79 (4), provides for the application of a coefficient of 1-25 for the conversion into butter equivalents of the quantities of cream employed ; whereas, for reasons of harmonization , it is appropriate to adopt the coefficient of 1-20 laid down by the new provisions of Commission Regulation (EEC) No 685/69 (5 ), as last amended by Regulation (EEC) No 632/79 (6) ; Whereas, as regards the system of inspection provided for by Regulation (EEC) No 649/78 to ensure that the butter is not diverted from its intended use or destina ­ tion , certain provisions should be amended, with the aim of aligning them with the rules adopted recently in respect of other special measures, with account taken of the inspection methods applied by the Member States and of experience gained in this area ; Whereas it is necessary in particular to provide for an inspection of the commercial documents and of the stock records of the undertakings concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 3 . Article 7 shall be replaced by the following Article : 'Article 7 During the processing and packing referred to in Article 5, the Member State concerned shall carry out at least once a day an on-the-spot inspection of the operation . Where cream is used, the inspection must relate to the fat content of the cream employed'. 4 . The following paragraph 4 shall be added to Article 8 : HAS ADOPTED THIS REGULATION : '4 . The inspection referred to in Article 7 shall be supplemented by a thorough, unannounced inspection of the commercial documents and of the stock records referred to in paragraph 1 .' Article 1 Regulation (EEC) No 649/78 is hereby amended as follows : Article 2 ( i ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (J ) OJ No L 86, 1 . 4 . 1978 , p . 33 . ( «) OJ No L 19, 26 . 1 . 1979, p . 19 . ( 5) OJ No L 90, 15 . 4 . 1969, p . 12 . (' OJ No L 79 , 31 . 3 . 1979, p . 77 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 29 . 9. 79 Official Journal of the European Communities No L 246/63 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1979 . For the Commission Finn GUNDELACH Vice-President